Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000358
                                                         10-AUG-2015
                                                         10:58 AM



                          SCWC-14-0000358

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

        ROYCE C. GOUVEIA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000358; CR. NO. 12-1-1474)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Royce C. Gouveia’s

application for writ of certiorari filed on July 2, 2015, is

hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, August 10, 2015.

Keith S. Shigetomi             /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama
Donn Fudo for
respondent
                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson